DETAILED ACTION
Status of Application
The amendments and remarks filed 10 May 2022 are acknowledged and have been considered in their entirety.  Claims 28-30 are cancelled and claims 31-33 are new and dependent ultimately on claim 1.  Thus, claims 1-27 and 31-33 are pending; Claims 9-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  In addition, claims 4, 6 and 7 are withdrawn as they are drawn to non-elected species; as well as parts (b)-(d), (k) and (l) of claim 3 as noted above.  Thus, claims 1-3, 5, 8 and 31-33 are subject to examination on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 May 2022 has been considered by the examiner.  See initialed and signed PTO/SB/08. 

Withdrawal of Previous Rejections
The rejection of claim(s) 1-3 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Zetsche et al. (Nat. Biotech, 2015 – cited on IDS) is withdrawn given Zetsche et al. teach split Cas9 systems rather than split Cas13 systems.
The rejection of claim(s) 1-3 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Nihongaki et al. (Nat. Biotech, 2015 – cited previously) as evidenced by Kawano et al. (Nat. Comm., 2015 – cited previously) is withdrawn given Nihongaki et al. teach split Cas9 systems rather than split Cas13 systems.
The rejection of claim(s) 1-3 and 8 under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Wolfe et al. (US 2016/0177278 – cited previously) is withdrawn given Wolfe et al. teach split Cas9 systems rather than split Cas13 systems.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 8, 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over F. Zhang et al. (US 2020/0291382 – cited previously, with an effectively filed date of 09/21/2017) in view B. Zhang et al. (Nat. Comm. 2019, - cited herein), Nuñez et al. (Chem. Biol., 2016 – cited previously), Zetsche et al. (Nat. Biotech, 2015 – cited on IDS) and Nihongaki et al. (Nat. Biotech, 2015 – cited previously) as evidenced by Kawano et al. (Nat. Comm., 2015 – cited previously).
F. Zhang et al. teach a systems, polypeptide and methods for targeting editing nucleic acids utilizing Cas13 nucleases (See Abstract), wherein aid Cas13 nucleases can be Cas13a, Cas13b, Cas13c or Cas13d (See paragraph 0009).  In particular said Cas13 nucleases utilized in the system can be split Cas13 nucleases (See paragraph 0011, 0016).  It is specifically stipulated each half of the Cas13 may be fused to a dimerization partner such a chemically induced dimerization pair.  By utilizing a split system is taught that this will allow for increased specificity as well as being advantageous for delivery of the polypeptides which will be activated/for a catalytically active nuclease upon inducible activation (See paragraphs 0411-0414).  In addition, it further taught that the split of the Cas13 can either be at one or the other of the dimer halves.  Alternatively, the split is determined in silico and can be at any point where reconstitution is possible (paragraph 0413).  It is also taught that the split should not comprise a conserved region and hence conserved amino acids (paragraph 0128).  
F. Zhang et al., however, do not teach exactly which inducible dimerization domains are utilized, nor that it is Cas13/Cas13d having identity to SEQ ID NO: 1.
 B. Zhang et al. teach that “Owing to its biochemical properties, especially small size, lack of constraints on the target flanking sequences, and highly efficient and specific target RNA cleavage, Cas13d is a promising candidate for RNA engineering and editing20,21.” (See p. 2, 1st col., 3rd paragraph).  However, its use for these purposes have been hindered by a lack of three-dimensional information regarding the enzyme.  Thus, they specifically teach the three-dimensional crystal structure of Cas13d from Ruminococcus sp. and where each amino acid/domain is located and organized (See Figure 1, Figure 7), including those in other Cas13d sequences such as Ruminococcus flavefaciens (e.g. instant SEQ ID NO: 1), Eubacterium siraeum and Ruminococcus albus (See Supplementary Figure 4).
Nuñez et al. teach many of the inducible dimerization domains utilized for other Type II split nucleases (e.g. Cas9) which include light inducible domains, chemical inducible domains, split intein domains, etc.(See Table 1). 
	Zetsche et al. provides proof in concept of the dimerization of chemical-induced split nuclease system as described in Nunez et al. above split nuclease polypeptide system, wherein the first polypeptide comprises the N-terminus of a split nuclease fused to an inducible dimerization domain/protein partner FRB and further possesses a nuclear localization signal (NLS); and the second polypeptide comprises the C-terminus of the split nuclease fused to the inducible dimerization domain/protein partner FKBP and further possesses a nuclear localization signal (NLS), wherein said polypeptides come together to form an active Cas9 in the presence of the inducer molecule/signal rapamycin.  See Figure 1b. 
Figure 1b:

    PNG
    media_image1.png
    112
    476
    media_image1.png
    Greyscale

(b) Diagram of inducible split Cas9 strategy. N- and C-term pieces of human codon-optimized S.pyogenes Cas9 are fused to FRB and FKBP dimerization domains, respectively. Cas9-FRB/FKBP pieces are separate and inactive until rapamycin-induced dimerization of FRB and FKBP results in reassembly of a functional full-length Cas9 nuclease.
Nihongaki et al. provides proof in concept of the dimerization of the light-inducible split nuclease system as described in Nunez et al. above, wherein the first polypeptide comprises the N-terminus of a split Cas 9 nuclease fused to a light inducible dimerization domain/protein partner vivid VDD/Magnet and further possesses a nuclear localization signal (NLS); and the second polypeptide comprises the C-terminus of the split Cas 9 nuclease fused to the inducible dimerization domain/protein partner vivid VDD/Magnet and further possesses a nuclear localization signal (NLS), wherein said polypeptides come together to form an active Cas9 in the presence of the inducer molecule/signal rapamycin.  It is noted, VDD are monomers but form dimers in the presence of light (See Figure 1a; Inducible Cas9 constructions under Online Methods).  Kawano et al. evidences that said VDD Magnets as utilized by Nihongaki et al. dimerize within seconds (Results, Figure 3a).  

    PNG
    media_image2.png
    232
    471
    media_image2.png
    Greyscale


	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application, to utilize a split Cas13 nuclease system, including any Cas13a, 13b, 13c or 13d system which has a known three-dimensional structure to produce a split Cas13 system, such as a Cas13d system because F.Zhang et al. teach to do so and teach utilizing the three-dimensional structure to determine the break point (See paragraph 0413).  Thus, it would be obvious to utilize the structures of Cas13d as taught by B.Zhang et al. and to utilize any of the sequences as in Supplementary Figure 4 (e.g. Ruminococcus sp., Ruminococcus flavefaciens (e.g. instant SEQ ID NO: 1), Eubacterium siraeum and Ruminococcus albus) because one skilled in the art known precisely how the domains are organized.  Given that claim 5 merely recites that the sequence need be 95% identical to SEQ ID NO: 1 (it repeatedly stipulates this in all parts (a)-(j)) then utilizing any portion of Ruminococcus flavefaciens (e.g. instant SEQ ID NO: 1) meets the limitations of the claims.  In addition, it would then be obvious to take the split Cas13d and to utilize an inducible dimerization domain just as suggested by F.Zhang (paragraph 0414).  Thus, one skilled in the art would be motivated to utilize any of the known, tried and tested inducible dimerization domains as taught by Nunez et al. because they have all been shown to induce dimerization of split nuclease systems upon addition of chemical or light.  One skilled in the art would be particularly motived to utilize any of them such as those already described in great detail of FRB/FKBP (or vice-versa) as taught by Zetsche et al. and the light inducing Magnet domains taught by Nihongaki et al. as evidenced by Kawano et al.  The motivation again comes from the suggestion of F.Zhang et al. who specifically teach to do this (paragraphs 0411-0414) and also B. Zhang et al. who teach that “Owing to its biochemical properties, especially small size, lack of constraints on the target flanking sequences, and highly efficient and specific target RNA cleavage, Cas13d is a promising candidate for RNA engineering and editing20,21.” (See p. 2, 1st col., 3rd paragraph).  One skilled in the art would have a reasonable expectation of success in creating the split Cas13d system having inducible dimerization domains of chemical or light as taught in any of Nunez et al., Zetsche et al. and Nihongaki et al./Kawano et al. because they describe detailed analysis of the domains to be utilized and provide the experimentation and success to prove they work as intended, e.g. results in an active nuclease upon chemical or light activation.  
	As such, the claims are rendered prima facie obvious when the references are combined.
Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s traverse the rejection of record under 35 U.S.C. 103 and state the following reasons.
	First, it is argued that F. Zhang et al. teach that making a split in Cas13 protein should be done in an unstructured region pointing to paragraphs [0383], [0128] – See Remarks, p. 26, 1st full paragraph.
	The Examiner acknowledges this argument but does not find it convincing because there are no firm limitations in the claims regarding this kind argument.  Claim 5 merely recites that the N and C terminus of the fragments have 95% identity to SEQ ID NO:1 (“or a polypeptide that is at least 95% identical to SEQ ID NO: 1”) and claims 31-33 recite the split can be in an structured or unstructured region, which is explicitly taught by F. Zhang as acknowledged by their own remarks. 
	Applicant’s also assert that B. Zhang et al. merely show a sequence alignment of various Cas13d enzymes in Supplementary Figure 4B.  It is asserted that B. Zhang does not suggest a split site and thus offers absolutely no instruction of how to select a split site. 
	The Examiner acknowledges this but this is an obviousness rejection and F. Zhang et al. do explicitly teach where to locate a split site based upon a three-dimensional structure.  To state that B. Zhang et al. only teaches a sequence alignment completely ignores the entire rest of the reference; it is literally a structural road map for a skilled artisan to locate a split site because it is the three-dimensional structure that is taught, not just a sequence alignment as suggested by Applicant’s.  In addition, as noted the proof in concept teachings of Zetsche et al. and Nihongaki et al. also provide guidance based upon previously successful splits of large Cas endonucleases.  
	With regard to Applicant’s assertions that there are hundreds of split sites to choose from and thus this is not a finite number which gives rise to predictable solutions with a reasonable expectation of success to give rise to an active endonuclease, and that only 3.33%-5.00% of the potential split sites were actually active as evidenced by the instant specification only producing 10 sites that were active.
	This is not found convincing because the “finite number solutions” is literally finite, while there may be many to choose from, there is an end of the list and making many different combinations is well within the artisan’s skill and given the technology today, it would be rather simple and easy to do make such combinations.  Regarding which ones would work or not, given the teachings of split Cas9 nucleases, it is predictable at least some combinations will work.  Otherwise, Applicant’s line of reasoning, that it is unpredictable and undue experimentation to ascertain which works or which does not lead one to question whether the scope of the claim(s) is truly enabled given the Remarks on p. 27, 1st paragraph.  However, the Examiner suggests that while there are many to try, it is a reasonable number for said skilled artisan as noted.  
With regard to Applicant’s that several of the split sites created were not in unstructured regions but rather structured regions (See Remarks, p. 27-28) and providing examples that specific sites are indeed in the structured regions, it is noted that these features are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Here, while some of the splits are recited in claim 5, many of the other sites are indeed in unstructured regions.  This is in addition to the fact that the split sites are modified by “or a polypeptide that is at least 95% identical to SEQ ID NO: 1” which completely negates the specific split site mentioned before it.  
Applicant’s assert that B. Zhang et al does not show that one skilled in the art would know precisely how the Cas13d domains are organized essentially because they solved the structure for a single one, namely from Ruminococcus sp.,Cas13d (UrCas13d)  and not SEQ ID NO: 1, e.g. Ruminococcus flavefaciens (e.g. instant SEQ ID NO: 1).  
It is noted that the only claim requiring SEQ ID NO: 1 is claim 5, as such, this argument is irrelevant to the rest of the examined claims, e.g. 1-3 and 31-33, because ultimately the claims encompass UrCas13d as taught by B. Zhang et al.  With regard the secondary structures are not identical, this is acknowledged that they will not be absolutely identical given insertions or deletions but they give a very good road map to what amino acids are and are not critical.  
With regard to Applicant’s assertion that F. Zhang and B. Zhang taken together essentially teach to select one of the 966 amino acids for a split site is unfounded.  F. Zhang et al. teach to utilize the unstructured regions and those that regions where you do not have conserved amino acids and those that essentially do not affect catalytic function.  Thus, ALL amino acids in alpha-helices, the catalytic amino acids, and conserved amino acids are not available for selection.  This would give rise to considerably less amino acids available for selection (See Applicant’s own remarks stating there are about two hundred amino acids for selection earlier on p. 27). 
With regard to Applicant’s assertions that F. Zhang and B. Zhang teach nothing about Cas13a or Cas13b (See p. 29., 2nd paragraph), the claims do not require either of these enzymes, rather they can be any Cas13 enzyme (such as Cas13d or Cas13c) and as such said argument is inapposite.  
Finally, with regard to Applicant’s assertions that Cas13d is not a predictable substitute for split Cas9 because of its size difference, its targeting difference, etc., (p. 29, 3rd paragraph), the rejection says nothing of the sort.  There is nothing in the rejection suggesting to substitute Cas13d for Cas9, rather, what is taught by Nunez et al., Zetsche et al. and Nihongaki et al. is that utilizing split endonucleases fused to, for example, tried and tested inducible dimerization domains which are reconstituted upon addition of chemical or light, or their binding partners (e.g. FRB/FKBP), are feasible and work as intended.  
As such, the rejection of record is maintained as the references, when combined, render the instant claims obvious.  

Claim 1-3, 5, 8 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over F. Zhang et al. (US 2020/0291382 – cited herein, with an effectively filed date of 09/21/2017) in view B. Zhang et al. (Nat. Comm. 2019, - cited herein), Chang et al. (ACS Syn. Biol., 2018 – cited herein) and Bojar et al. (Nat. Comm., 2018 – cited on IDS).
F. Zhang et al. teach a systems, polypeptide and methods for targeting editing nucleic acids utilizing Cas13 nucleases (See Abstract), wherein aid Cas13 nucleases can be Cas13a, Cas13b, Cas13c or Cas13d (See paragraph 0009).  In particular said Cas13 nucleases utilized in the system can be split Cas13 nucleases (See paragraph 0011, 0016).  It is specifically stipulated each half of the Cas13 may be fused to a dimerization partner such a chemically induced dimerization pair.  By utilizing a split system it is taught that this will allow for increased specificity as well as being advantageous for delivery of the polypeptides which will be activated/for a catalytically active nuclease upon inducible activation (See paragraphs 0411-0414).  In addition, it further taught that the split of the Cas13 can either be at one or the other of the dimer halves.  Alternatively, the split is determined in silico and can be at any point where reconstitution is possible (paragraph 0413).
F. Zhang et al., however, do not teach exactly which inducible dimerization domains are utilized, nor that it is Cas13/Cas13d having 95% identity to SEQ ID NO: 1.
 B. Zhang et al. teach that “Owing to its biochemical properties, especially small size, lack of constraints on the target flanking sequences, and highly efficient and specific target RNA cleavage, Cas13d is a promising candidate for RNA engineering and editing20,21.” (See p. 2, 1st col., 3rd paragraph).  However, its use for these purposes have been hindered by a lack of three-dimensional information regarding the enzyme.  Thus, they specifically teach the three-dimensional crystal structure of Cas13d from Ruminococcus sp. and where each amino acid/domain is located and organized (See Figure 1, Figure 7), including those in other Cas13d sequences such as Ruminococcus flavefaciens (e.g. instant SEQ ID NO: 1), Eubacterium siraeum and Ruminococcus albus (See Supplementary Figure 4).
	Chang et al. teach the use of split DNA binding domains each of which is fused to a camelid VHH domain which induces dimerization in the presence of caffeine and brings the split nucleotide binding domains together to form a functional polypeptide (See Figure 3; p. 167, 2nd paragraph).
	Bojar et al. teach a caffeine-binding domain camelid VHH inducible dimerization system which when fused to split nucleotide binding domains, in the presence of said caffeine, induces the formation of a functional polypeptide (See Abstract, Figure 1a-e). 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application, to utilize a split Cas13 nuclease system, including any Cas13a, 13b, 13c or 13d which are nucleotide binding enzymes system which has a known three-dimensional structure to produce a split Cas13 system, such as a Cas13d system because F.Zhang et al. teach to do so and teach utilizing the three-dimensional structure to determine the break point (See paragraph 0413).  Thus, it would be obvious to utilize the structures of Cas13d as taught by B.Zhang et al. and to utilize any of the sequences as in Supplementary Figure 4 (e.g. Ruminococcus sp., Ruminococcus flavefaciens (e.g. instant SEQ ID NO: 1), Eubacterium siraeum and Ruminococcus albus) because one skilled in the art known precisely how the domains are organized.  Given that claim 5 merely recites that the sequence need be 95% identical to SEQ ID NO: 1 (it repeatedly stipulates this in all parts (a)-(j)) then utilizing any portion of Ruminococcus flavefaciens (e.g. instant SEQ ID NO: 1) meets the limitations of the claims.  In addition, it would then be obvious to take the split Cas13d (e.g. a nucleotide binding enzyme) and to utilize an inducible dimerization domain just as suggested by F.Zhang (paragraph 0414).  Thus, one skilled in the art would be motivated to utilize the caffeine inducible nucleotide dimerization systems of camelid VHH as taught by Chang et al. and Bojar et al. because they have shown to induce dimerization of split nucleotide systems upon addition of caffeine.  One skilled in the art would be motived to utilize such a tried and tested inducible dimerization system because F.Zhang et al. specifically teach to utilize inducible dimerization systems (paragraphs 0411-0414) and this VHH system is known to work in different settings.  Also, because B. Zhang et al. teach that “Owing to its biochemical properties, especially small size, lack of constraints on the target flanking sequences, and highly efficient and specific target RNA cleavage, Cas13d is a promising candidate for RNA engineering and editing20,21.” (See p. 2, 1st col., 3rd paragraph).  One skilled in the art would have a reasonable expectation of success in creating the split Cas13d system having inducible dimerization domains of caffeine VHH camelid antibodies as taught Chang et al. and Bojar et al. because they describe detailed analysis of the domains to be utilized and provide the experimentation and success to prove they work as intended, e.g. results in an active nucleotide binding polypeptides upon caffeine activation.  
	As such, the claims are rendered prima facie obvious when the references are combined.
   
Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s traverse the rejection of record and state neither Chang et al. nor Bojar et al. cure the deficiencies of F. Zhang et al. and B. Zhang et al. as noted above.  
	The Examiner, however, disagrees for the reasons as stipulated above and incorporates those into the instant discussion. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        24 May 2022